Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 1 of 19 PageIDFiled:
                           49D11-2108-CT-026016                              #: 68/2/2021 4:45 PM
                                                                                                              Clerk
                                               Marion Superior Court 11                      Marion County, Indiana




STATE OF INDIANA                   )                  IN THE MARION SUPERIOR COURT NO.
                                   ) SS:
COUNTY OF MARION                   )                  CAUSE NO. _________________________


ANGELA J. POGUE, as Personal               )
Representative of the Estate of            )
Marilyn Jane Cox, and on behalf            )
of the Estate of Marilyn Jane Cox          )
                                           )
                          Plaintiff,       )
                                           )
          vs.                              )
                                           )
THE KROGER COMPANY, and                    )
KROGER PHARMACY                            )
                                           )
                          Defendants.      )

                   E-FILE APPEARANCE BY ATTORNEYS IN CIVIL CASE
   1.     The party on whose behalf this form is being filed is:
    Initiating     √     Responding               Intervening_______; and
    the undersigned attorney and all attorneys listed on this form now appear in this case for the
    following parties:
        Name of party:          Angela J. Pogue, as Personal Representative of the Estate of Marilyn
                                Jane Cox, and on behalf of the Estate of Marilyn Jane Cox

    Address of party (see Question # 5 below if this case involves a protection from abuse order,
    a workplace violence restraining order, or a no-contact order)
        Address:


        Telephone # of party:


   2. Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
    information as required by Trial Rule 3.1 and 77(B) is as follows:
     Robert D. Emmerson                           Attorney No. 21617-49
     Michael D. Wilhelm                           Attorney No. 25224-49
     Katherine M. Slisz                           Attorney No. 36317-49



                                                       EXHIBIT "A"
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 2 of 19 PageID #: 7




     DeFur Voran LLP                     Telephone: (317) 585-8085
     8409 Fishers Centre Drive           Facsimile: (317) 585-8858
     Fishers IN 46038                    Email: remmerson@defur.com
                                                mwilhelm@defur.com
                                                kslisz@defur.com

   IMPORTANT: Each attorney specified on this appearance:
        (a)  certifies that the contact information listed for him/her on the Indiana
        Supreme Court Roll of Attorneys is current and accurate as of the date of this
        Appearance;
        (b) acknowledges that all orders, opinions, and notices from the court in this
        matter that are served under Trial Rule 86(G) will be sent to the attorney at the
        email address(es) specified by the attorney on the Roll of Attorneys regardless of
        the contact information listed above for the attorney; and
        (c)   understands that he/she is solely responsible for keeping his/her Roll of
        Attorneys contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.
   3.   This is a CT case type as defined in administrative Rule 8(B)(3).
   4.   This case involves child support issues. Yes            No    √
   5. This case involves a protection from abuse order, a workplace violence restraining order,
    or a no – contact order. Yes ____ No √
   6.   This case involves a petition for involuntary commitment. Yes ____ No           √
   7.   There are related cases: Yes ____ No    √   (If yes, list on continuation page.)
   8.   Additional information required by local rule:
        There are other party members: Yes ____ No √           (If yes, list on continuation page.)
   9. This form has been served on all other parties and Certificate of Service is attached:
    Yes √ No___
                                                       By:      /s/ Robert D. Emmerson
                                                             Attorney-at-Law
                                                             (Attorney information shown above.)
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 3 of 19 PageID #: 8




                                 CERTIFICATE OF SERVICE
    I certify that on the 2nd day of August, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the following
counsel of record in this matter:
The Kroger Company
c/o Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, OH 43215

Kroger Pharmacy
c/o Corporation Service Company
135 North Pennsylvania St., Suite 1610
Indianapolis, IN 46204

                                                              /s/ Robert D. Emmerson
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 4 of 19 PageID #: 9
                                           49D11-2108-CT-026016                                 Filed: 8/2/2021 4:45 PM
                                                                                                                   Clerk
                                             Marion Superior Court 11                           Marion County, Indiana




   STATE OF INDIANA                )                IN THE MARION SUPERIOR COURT NO.
                                   ) SS:
  COUNTY OF MARION                 )                CAUSE NO.


  ANGELA J. POGUE, as Personal
  Representative of the Estate of
  Marilyn Jane Cox, and on behalf
  of the Estate of Marilyn Jane Cox

                         Plaintiff,

          vs.

  THE KROGER COMPANY, and
  KROGER PHARMACY

                         Defendants.

                                   COMPLAINT FOR DAMAGES

         Coines now the Plaintiff, Angela J. Pogue, as Personal Representative of the Estate of

  Marilyn Jane Cox, and on behalf of the Estate of Marilyn Jane Cox, by counsel, and for her

  Complaint for Damages against the Defendants, The Kroger Company and Kroger Pharmacy,

  states and alleges as follows:

                                                     I.

                                      Statement and Jurisdiction

         1.      This is a clear liability case in which Defendants, The Kroger Company and Kroger

  Phartnacy negligently canceled Marilyn Jane Cox's prescription of Eliquis, a lifesaving blood

 thinner medication, and later canceled Mrs. Cox's prescription of Lasix, another lifesaving

 medication.

         2.      That Marilyn Jane Cox at all titnes relevant and material to this action, resided in

 Marion County, Indianapolis, Indiana.




                                                      1
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 5 of 19 PageID #: 10




            3.    That Kroger Company at all times relevant and material to this action, is a for-profit

   business corporation headquartered in Cincimiati, Ohio and doing business in Indiana.

           4.     The incidents occurred at the Kroger Pharrnacy, 2550 Lake Circle Drive, in Marion

   County, Indianapolis, Indiaiia. Matt Vudi was the overseeing pharmacist at the time of the

   incidents.

           5.     As a result of the cancellation of the prescriptions, Mrs. Cox sustained life

   threatening injuries, emotional distress, physical pain, and a severe decrease in her eiijoyment of

   life.

           6.     Mrs. Cox died on May 29, 2021.

           7.     Jurisdiction and venue are appropriate in Marion County as the incidents occurred

   in Marion County, Indiana.

                                                  II.

                                               Negligence

           8.     Plaintiff hereby realleges the allegations contained in paragraphs 1 through 7, as if

  fully restated herein.

           9.    On or about March 6, 2019, Dr. Douglas Segar prescribed Eliquis to Mrs. Cox and

  she continually took the prescribed Eliquis.

           10.   On or about September 3, 2019, Defendant's Pharmacy Technician, Tristan,

  negligently canceled Mrs. Cox's Eliquis prescription with Pharmacist Matt Vudi overseeing

  Kroger Pharmacy.

           11.   The last prescription of Eliquis Mrs. Cox received was on July 30, 2019.




                                                   4
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 6 of 19 PageID #: 11




           12.    The negligent prescription cancellation of Eliquis caused Mrs. Cox to suffer blood

   clots which necessitated her hospitalization on or about July 14, 2020. Following the summer 2020

   Emergency Room visit, Mrs. Cox's health severely deteriorated.

           13.    Mrs. Cox had also been on Lasix continually since first being prescribed Lasix in

   March 2011.

           14.    Mrs. Cox had eight (8) refills of Lasix remaining, but on or about December 2019,

   Kroger Pharmacy unilaterally canceled her lifesaving Lasix prescription causing her additional

   damages.

           15.   Defendants had a duty to not cancel both medications where a cancelation was

  never requested by the customer.

           16.   Defendants had a duty to honor both prescriptions fi•om a practitioner. I.C. § 25-26-

  13-16.

           17.   Defendants failed in the above-mentioned duties and are therefore negligent.

           18.   Defendants' negligence was the direct and proximate cause of Mrs. Cox's injuries

  and loss of enjoyment of life.

           19.   Defendants, The Kroger Company and Kroger Pharmacy, are liable through the

  doctrine of respondeat superior for the negligence of their ernployee Matt Vudi. In addition,

                 a. The Kroger Company and Kroger Pharmacy failed to provide proper training

                    for Matt Vudi;

                 b. The Kroger Company and Kroger Pharmacy failed to provide proper

                    supervision for Matt Vudi; and

                 c. The Kroger Company and Kroger Pharmacy failed to use due diligence in hiring

                    and monitoring Matt Vudi.



                                                  3
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 7 of 19 PageID #: 12




           20.       Mrs. Cox's iiijuries and damages were permanent.

           21.       Mrs. Cox incurred medical bills for the treatment of her injuries directly resulting

   from these incidents.

           22.       As a direct and proximate result of the negligence of The Kroger Company and

   Kroger Pharmacy, Mrs. Cox experienced physical and mental pain and suffering and other

   damages, and lost the ability to perforin usual activities, resulting in a diminished quality of life.



                                              Wronjzful Death

          23.     Plaintiff hereby realleges the allegations contained in paragraphs 1 through 20, fiilly

  restated herein.

          24.     In the alternative, Plaintiff alleges wrongful death. I.C. § 34-23-1-1.

          25.     Defendants' acts and omissions caused Mrs. Cox's damages and resulted in the

  injury and death of Mrs. Cox.

          26.     The Defendants were acting within the scope of their employment at all times

  relevant to this Complaint.

          WHEREFORE, Plaintiff, Angela J. Pogue, as Personal Representative of the Estate of

  Marilyn Jane Cox, and on behalf of the Estate of Marilyn Jane Cox, by counsel, demand judgment

  against the Defendants The Kroger Company and Kroger Pharmacy for medical expenses, pain

  and suffering, and other damages, in an amount to be determined at the trial of this cause, including

  funeral and burial expenses, attorney fees and costs, and all other just aiid proper relief in the

  premises.

                                                  DEFUR VORAN LLP



                                                  By: /s/ Robert D. Emmerson

                                                     4
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 8 of 19 PageID #: 13




                                     Robert D. Emmerson, Atty. #21617-49
                                     Michael D. Wilhelm, Atty. #25224-49
                                     Katherine M. Slisz, Atty. #36317-49
                                     8409 Fishers Centre Drive
                                     Fishers, IN 46038
                                     (T)317-585-8085
                                     (F)317-585-8858
                                     Attorneysfoi• Plaintiff
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 9 of 19 PageID #: 14




                                    CERTIFICATE OF SERVICE

      I certify that on the 2nd day off4ugust, 2021, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will send notification of such filing to the following
  counsel of record in this matter:

 The Kroger Company
 c/o Corporation Service Company
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

 Kroger Pharmacy
 c/o Corporation Service Company
 135 North Pennsylvania St., Suite 1610
 Indianapolis, IN 46204

                                                              /s/ Robei-t D. Emmerson




                                                   rei
   Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 10 of 19 PageIDFiled:
                               49D11-2108-CT-026016                            #: 15 8/2/2021 4:45 PP
                                                        j ~ ~       ~     (1 ~T C                                                          Cler
                                                    S    ~NJ n     u i~ r Co
                                                                          y~jrtj110f ►J                                   Marion County, Indian


  ANGELA J. POGUE, as Personal Representative of the Estate of                           In the Marion Superior Court, Room No.


 Marilyn Jane Cox, and on behalf of the Estate of Marilyn Jane Cox
                                                                 Plaintiff

                                       •vs—                                                           Cause
                                                                                                      No. _
                    The Kroger Company and

                           Kroger Pharmacy
                                                                 Defendant


TO DEFENDANT: (Name)                    The Kroger Company c/o Corporation Service Company

                       (Address)
                                                                 50 West Broad Street, Suite 1330
                                                                         Columbus. OH 43215
    You are hereby notified that you have been sued by the person named as plaintiff and in the Court indicated
above.
     The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states
the relief sought or the demand made against you be the plaintiff.
     An answer or other appropriate response in writing to the complaint must be filed either by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23)_ days if
this Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded
by plaintiff.
    If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must
assert it in your written answer.
     If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer Referral Service (269-2222),
or the Marion County Bar Association Lawyer Referral Service (634-3950).
                8/3/2021                                    4--y-t. ,I         e-C    r< I                    i
Dated                                                                                                                             (Seal)
                                                                             Clerk, Marion Supetior Court

                (The following manner of service of summons is hereby designated.',
            ~          Registered or certified mail.                                                          O

                      Service at place of employment, to-wit:                            r            ~e
                      Service on individual      (Personal or copy) at above addres;                                [
                                                                                                           SEA
                      Service on agent. (Specify)                                            ti
                                                                                                  5



                      Other service. (Specify)
                                                                                                              i,~
                                                                                                       ~l'1fli~
                                                                                                        ' --~
                 Robert D. Emmerson
Attorney for Plaintiff
                                                                             Marion County Superior Court
   8409 Fishers Centre Drive, Fishers, IN 46038
                                                                             200 East Washington Street
Address                                                                      Indianapolis, IN 46204

                    (317) 585-8085
Telephone                                                                    Telephone
Form #209
             Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 11 of 19 PageID #: 16
                                 SHERIFF'S RETURN ON SERVICE OF SUMMONS
    1 hereby certify that I have served this summons on the                 day of                           , 20
    (1) By delivering a copy of the Summons and a copy of the complaint to the defendant,
    (2) By leaving a copy of the Summons and a copy of the complaint at
which is the dwelling place or usual place of abode of
and by mailing a copy of said summons to said defendant at the above address,
    (3) Other Service or Remarks:



Sheriff's Costs                                                                Sheriff
                                                                               By:
                                                                                     Deputy

                                             CLERK'S CERTIFICATE OF MAILING
    I hereby certify that on the              day of                           , 20_            , 1 mailed a copy of this Summons and a copy of the
complaint to the defendant,                                                     , by                                mail, requesting a return receipt,
at the address furnished by the plaintiff.

                                                                               Clerk, Marion Superior Court
Dated:                                                 , 20                    By:
                                                                                       Deputy

                                   RETURN ON SERVICE OF SUMMONS BYMAIL
    I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to
defendant                                           was accepted by the defendant on the         day of                       , 20_
    I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint was returned
not accepted on the             day of                       , 20       .
    1 hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to
defendant                                                     was accepted by                                                        on behalf of said
defendant on the              day of                      , 20          .
                                                                               Clerk, Marion Superior Court
                                                                               By:
                                                                                       Deputy



                  0
         ~
         m                                                                                                                                       ~3
         ~
         ~                                                                                                                                       ~CD
         ~
                                                                                                                                                 2
         47D I                                                                                                                                   O




                                                                                                                          C
                                                                                                                          ~



                                                                                                                                                 ~
                                                                                                                                                 O
                                                                                                                                                 ~

                                                                                                             CD
                                                                                                             ~                 ~                 o

                                                                                                             ~~
   Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 12 of 19 PageIDFiled:
                               49D11-2108-CT-026016                              #: 17
                                                                                     8/2/2021 4:45 PM
                                                                                                                                                                  Clerk
                                                                      Marion Superior Court 11                                                   Marion County, Indiana



  ANGELA J. POGUE, as Personal Representative of the Estate of                                        In the Marion   Superior   Court,   Room    No.




Marilyn Jane Cox, and on behalf of the Estate of Marilyn Jane Cox
                                                                            Plaintiff


                                                 -vs-                                                    Cause
                                                                                                         No.
                    The Kroger Company and

                              Kroger Pharmacy
                                                                            Defendant




TO DEFENDANT:          (Name)
                                                            Kroger Pharmacy c/o Corporation Service Company
                                                                        135 North Pennsylvania St., Suite 1610
                       (Address)
                                                                                        Indianapolis, IN 46204
    You are hereby notified that you have been sued by the person named as plaintiff                                       and in the Court indicated
above.
     The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states
the relief sought or the demand made against you be the plaintiff.

     An answer or other appropriate response in writing to the complaint must be filed either by you or your attorney
within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23)- days if
this Summons was received by mail). or a judgment by default may be rendered against you for the relief demanded
by plaintiff.
    If you have a claim for relief against the plaintiff                          arising from the same transaction or occurrence, you must
assert it in your written answer.

     If you need the name of an attorney, you may contact the Indianapolis Bar Association Lawyer Referral Service (269-2222),
or the Marion County Bar Association Lawyer Referral Service (634-3950).
            8/3/2021
Dated                                                                                                                                                   (Seal)
                                                                                          Clerk, Marion Superior Court

                (The following manner of service of summons is hereby designated.:

            ✔         Registered or certified mail.

                      Service at place of employment, to-wit

                      Service      on      individual          (Personal or copy) at above address

                      Service on agent. (Specify)

                      Other     service.        (Specify)



                 Robert D. Emmerson
Attorney for Plaintiff
                                                                                          Marion County Superior Court
    8409 Fishers Centre Drive, Fishers, IN 46038
                                                                                          200 East Washington Street
Address                                                                                   Indianapolis, IN 46204

                    (317) 585-8085
Telephone                                                                                 Telephone

Form#209
            Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 13 of 19 PageID #: 18
                                   SHERIFF'S           RETURN             ON       SERVICE                   OF       SUMMONS

    I hereby certify that I have served this summons on the                        day of .,20-

    ( 1) B y delivering   a copy of the Summons and a copy of the complaint              to the defendant,

    (2) By leaving a copy of the Summons and a copy of the complaint                at

which is the dwelling     place or usual place of abode of
and by mailing a copy of said summons to said defendant at the above address.

    (3) Other Service or Remarks:




Sheriff's Costs                                                                          Sheriff

                                                                                         By:
                                                                                               Deputy

                                             CLERK'S          CERTIFICATE                         OF    MAILING

    I hereby certify that on the             -day    of                            -,     20- -,              I mailed a copy of this Summons        and a copy of the

complaint to the defendant,                                                               ., by                                   mail, requesting    a return receipt,
at the address furnished by the plaintiff.

                                                                                         Clerk, Marion Superior Court
Dated:                                                       , 20                        By:
                                                                                               Deputy

                                     RETURN          ON      SERVICE               OF     SUMMONS                     BY   MAIL

    I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to
defendant                                           was accepted by the defendant on the         day of                  ~ .20-
    I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint was returned

not accepted on the             day of                       .20-       .
    I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the complaint mailed to

defendant                                                           was accepted by                                                                   on behalf of said

defendant on the                 day of                             .20




                           >                                                                           VJ
                  ~I       ..
                                                                                                       c::
                           Q
                           .,
                                                                                                       ~
                                                                                                       ~
                                                                                                       -
                                                                                                       0
                                                                          00                           ~          C/.)
                                                                          =                            n
                                                                          ~                            o          c
                                                                                                       c::
                                                                          ~                            ~          ~
                                                                          ~                                                              <
                                                                              --                       ~                                 "'
                                                                          00                           o          ~
                                                                          n                            o
                                                                          O                            ~          o
                                                                          00
                                                                          ~                            z          z
                                                                          00                           o
                                                                                                                  C/.)       0
                                                                                                                             ~
                                                                                                                                              ~
                                                                                                                                              ~
                                                                                                                             ~                5.
                                                                                                                             =
                                                                                                                             0-
                                                                                                                                              Si
                                                                                                                             §
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 14 of 19 PageID   #:8/13/2021
                                                                          Filed: 19       2:27 PM
                                                                                                                Clerk
                                                                                               Marion County, Indiana




                            IN THE MARION SUPERIOR COURT NO. 11
                                     STATE OF INDIANA

  ANGELA J. POGUE, as Personal                 )
  Representative of the Estate of Marilyn      )
  Jane Cox, and on behalf of the Estate of     )
  Marilyn Jane Cox,                            )
                        Plaintiff,             )
                                               )
                 vs.                           )   CAUSE NO.: 49D11-2108-CT-026016
                                               )
  THE KROGER COMPANY and                       )
  KROGER PHARMACY,                             )
                                               )
                                               )
                                               )
                           Defendants.         )

                       MOTION FOR EXTENSION OF TIME TO ANSWER
                         PLAINTIFF’S COMPLAINT FOR DAMAGES

         Defendant, Kroger Limited Partnership I, incorrectly sued as The Kroger Company and

  Kroger Pharmacy, by counsel, respectfully moves the Court for an extension of time within which

  to answer Plaintiff’s Complaint. In support of said Motion, Defendant states as follows:

         1.      This matter was initially filed by Plaintiff on or about August 2, 2021, and service

  was perfected on or about August 5, 2021. Defendant’s responsive pleading is, therefore, currently

  due on or before August 27, 2021.

         2.      Undersigned counsel has just been retained in this matter to represent the

  Defendant’s interests.

         3.      Undersigned counsel requires an additional thirty (30) days to investigate the facts

  and circumstances surrounding this incident in order to prepare an adequate answer and responsive

  pleading.
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 15 of 19 PageID #: 20




        WHEREFORE, the Defendant, Kroger Limited Partnership I, incorrectly sued as The

 Kroger Company and Kroger Pharmacy, requests a thirty (30) day extension of time, through and

 including, September 24, 2021, within which to file its responsive pleading to the Plaintiffs’

 Complaint, and for all other relief just and proper in the premises.

                                                       Respectfully Submitted,

                                                       COOTS, HENKE & WHEELER, P.C.



                                                         /s/ Jeffrey S. Zipes
                                                       Jeffrey S. Zipes         #15303-29
                                                       Attorney for Defendant,
                                                       Kroger Limited Partnership I incorrectly
                                                       sued as The Kroger Company and Kroger
                                                       Pharmacy


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 13, 2021, I electronically filed the
 foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
 was electronically served a copy of the foregoing document:

                                       Robert D. Emmerson
                                       Michael D. Wilhelm
                                        Katherine M. Slisz
                                     8409 Fishers Centre Drive
                                        Fishers, IN 46038


                                                               /s/ Jeffrey S. Zipes
                                                       Jeffrey S. Zipes


 Jeffrey S. Zipes      15303-29
 COOTS HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 jzipes@chwlaw.com



                                                  2
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 16 of 19 PageID   #:8/13/2021
                                                                          Filed: 21       2:27 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




                                IN THE MARION SUPERIOR COURT NO. 11
                                         STATE OF INDIANA

  ANGELA J. POGUE, as Personal                     )
  Representative of the Estate of Marilyn          )
  Jane Cox, and on behalf of the Estate of         )
  Marilyn Jane Cox,                                )
                        Plaintiff,                 )
                                                   )
                  vs.                              )    CAUSE NO.: 49D11-2108-CT-026016
                                                   )
  THE KROGER COMPANY and                           )
  KROGER PHARMACY,                                 )
                                                   )
                                                   )
                                                   )
                           Defendants.             )
                        E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  1.   The party on whose behalf this form is being filed is:

                  Initiating:              Responding: XX                    Intervening:   ; and

  the undersigned attorney and all attorneys listed on this form now appear in this case for the following
  parties:

  Name of party     Kroger Limited Partnership I, incorrectly sued as The Kroger Company and Kroger
  Pharmacy


  Address of party (see Question #6 below if this case involves a protection from abuse order, a
  workplace violence restraining order, or a no-contact order)



  Telephone # of party____________________________________________________________
  (List on continuation page additional parties this attorney represents in this case.)

  2.   Attorney information for service as required by Trial Rule 5(B)(2):

          Name: Jeffrey S. Zipes                           Attorney Number: 15303-29
          Address: Coots, Henke & Wheeler, P.C.            Telephone:    317 844-4693
                   255 East Carmel Drive                   FAX:           317 573-5385
                   Carmel, Indiana 46032-2689       Computer Address: jzipes@chwlaw.com
                 (List on continuation page additional attorneys appearing for above party)


  IMPORTANT: Each attorney specified on this appearance:
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 17 of 19 PageID #: 22



      (a) certifies that the contact information listed for him on the Indiana Supreme Court Roll of Attorneys
          is current and accurate as of the date of this Notice of Appeal;
      (b) acknowledges that all orders, opinions, and notices from the court in this matter that are
          served under Trial Rule 86(G) will be sent to the attorney at the email address(es) specified
          by the attorney on the Roll of Attorneys regardless of the contact information listed above for
          the attorney; and
      (c) understands that he is solely responsible for keeping his Roll of Attorneys contact information
          accurate, see Ind. Admis. Disc. R. 2(A).

 Attorneys can review and update their Roll of Attorneys contact information on the Clerk of Courts Portal
 at http://portal.courts.in.gov.

 3.    This is a   CT      case type as defined in administrative rule 8(B)(3):

 4.    This case involves child support issues. Yes:   No: X (If yes, supply social security numbers
 for all family members on separately attached document filed as confidential information on light green
 paper. Use Form TCM-TR3.1-4.)

 5.    This case involves a protection from abuse order, a workplace violence restraining order, or a no-
 contact order. Yes:        No     XX (If Yes, the initiating party must provide an address for the purpose
 of legal service but that address should not be one that exposes the whereabouts of a petitioner.) The party
 shall use the following address for purposes of legal service:

                   Attorney’s address
                   The Attorney General Confidentiality program address
                          (Contact the Attorney General at 1-800-321-1907 or e-mail address is
                          confidential@atg.state.in.us).
                   Another address (provide)

 This case involves a petition for involuntary commitment. Yes:            No: X__

 6.      If Yes above, provide the following regarding the individual subject to the petition for
 involuntary commitment:

                   a.     Name of the individual subject to the petition for involuntary commitment if it is
                          not already provided in #1 above:
                          ____________________________________________

                   b.     State of Residence of person subject to petition: _______________

                   c.     At least one of the following pieces of identifying information:
                          (i)      Date of Birth ___________
                          (ii)     Driver’s License Number ______________________
                                   State where issued _____________ Expiration date __________
                          (iii)    State ID number ____________________________
                                   State where issued _____________ Expiration date ___________
                          (iv)     FBI number __________________________
                          (v)      Indiana Department of Corrections Number _________________
                          (vi)     Social Security Number is available and is being provided in an attached
                                   confidential document. Yes ____ No ____
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 18 of 19 PageID #: 23



 7.   There are related cases.   Yes:     No: X (If yes, list on continuation page)

 8.   Additional information required by local rule: ____________________________________

 9. There are other party members represented by undersigned counsel: Yes:          No: X    (If yes, list on
 continuation page)

 10. This form has been served on all other parties. Certificate Of Service is attached: Yes:X No:



                                                  /s/ Jeffrey S. Zipes
                                          Jeffrey S. Zipes 15303-29
                                          Kroger Limited Partnership I incorrectly sued as The Kroger
                                          Company and Kroger Pharmacy


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 13, 2021, I electronically filed the
 foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
 was electronically served a copy of the foregoing document:

                                          Robert D. Emmerson
                                          Michael D. Wilhelm
                                           Katherine M. Slisz
                                        8409 Fishers Centre Drive
                                           Fishers, IN 46038

                                                                   /s/ Jeffrey S. Zipes
                                                           Jeffrey S. Zipes




 Jeffrey S. Zipes      15303-29
 COOTS HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 jzipes@chwlaw.com
Case 1:21-cv-02323-JRS-TAB Document 1-1 Filed 08/25/21 Page 19 of 19 PageID #:F24I                   LED
                                                                                                August 13, 2021
                                                                                             CLERK OF THE COURT
                                                                                               MARION COUNTY
                                                                                                           GB

                           IN THE MARION SUPERIOR COURT NO. 11
                                    STATE OF INDIANA

 ANGELA J. POGUE, as Personal                )
 Representative of the Estate of Marilyn     )
 Jane Cox, and on behalf of the Estate of    )
 Marilyn Jane Cox,                           )
                       Plaintiff,            )
                                             )
                vs.                          )   CAUSE NO.: 49D11-2108-CT-026016
                                             )
 THE KROGER COMPANY and                      )
 KROGER PHARMACY,                            )
                                             )
                                             )
                                             )
                          Defendants.        )

                                            ORDER

     Defendant, Kroger Limited Partnership I, incorrectly sued as The Kroger Company and

 Kroger Pharmacy, by counsel, having filed its Motion for Extension of Time to Answer Plaintiff’s

 Complaint. And the Court having examined said Motion and being duly advised in the premises,

 now finds that said Motion should be granted.

         IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendant,

 Kroger Limited Partnership I, incorrectly sued as The Kroger Company and Kroger Pharmacy, be

 granted a thirty (30) day extension of time, to and including September 24, 2021, to respond to

 Plaintiff’s Complaint.

           August 13, 2021
 DATED:
                                             JUDGE, MARION SUPERIOR COURT NO. 11
                                                                          GB

 COPIES TO:

  Jeffrey S. Zipes                           Robert D. Emmerson
  COOTS HENKE & WHEELER, P.C.                Michael D. Wilhelm
  255 East Carmel Drive                      Katherine M. Slisz
  Carmel, IN 46032                           8409 Fishers Centre Drive
                                             Fishers, IN 46038
